    Case 1:20-mc-00078-RGA Document 11 Filed 03/03/20 Page 1 of 2 PageID #: 777



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

BOY SCOUTS OF AMERICA AND                               C.A. No. 20-00078 (UNA)
DELAWARE BSA, LLC,1
                                                        Bankr. Case No. 20-10343(LSS)
                         Debtors.
                                                        Jointly Administered


                    DEBTORS’ CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the Boy Scouts of

America (the “BSA”) and Delaware BSA, LLC (“Delaware BSA”), the non-profit corporations

that are the debtors and debtors in possession in the above-captioned actions, state that Delaware

BSA is a 100% wholly-owned subsidiary of the BSA, which is a non-profit, non-stock

corporation.




1
         The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
         The Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
Case 1:20-mc-00078-RGA Document 11 Filed 03/03/20 Page 2 of 2 PageID #: 778



Dated: March 3, 2020              SIDLEY AUSTIN LLP
       Wilmington, Delaware       Jessica C. K. Boelter
                                  William Curtin
                                  787 Seventh Avenue
                                  New York, New York 10019
                                  Telephone: (212) 839-5300
                                  Email: jboelter@sidley.com
                                         wcurtin@sidley.com

                                  – and –

                                  SIDLEY AUSTIN LLP
                                  Thomas A. Labuda
                                  Michael C. Andolina
                                  William A. Evanoff
                                  Matthew E. Linder
                                  One South Dearborn Street
                                  Chicago, Illinois 60603
                                  Telephone: (312) 853-7000
                                  Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          wevanoff@sidley.com
                                          mlinder@sidley.com

                                  – and –

                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                  /s/ Donna L. Culver
                                  Donna L. Culver (No. 2983)
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Joseph C. Barsalona II (No. 6102)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Email: dculver@mnat.com
                                         dabbott@mnat.com
                                         aremming@mnat.com
                                         jbarsalona@mnat.com
                                         ptopper@mnat.com
                                  PROPOSED ATTORNEYS FOR THE DEBTORS
                                  AND DEBTORS IN POSSESSION



                                     2
